Citation Nr: 0804135	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-13 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought on 
appeal.

In May 2007 a Motion To Advance On The Docket (AOD) was 
granted by the Board, due to good or sufficient cause shown, 
in accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

In May 2007, the Board denied the claim.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2007, the 
appellant's representative and VA General Counsel filed a 
joint motion to vacate and remand the Board's May 2007 
decision.  By a subsequent October 2007 Order, the Court 
vacated the Board's May 2007 decision and remanded the case 
for further action.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In October 2007, the Court ordered compliance with the 
October 2007 joint motion.  The parties agreed that as 
"[d]eficiencies in the [Board's] analysis preclude effective 
judicial review," remand was warranted.  See page two of 
joint motion.  Additionally, the joint motion, while 
seemingly acknowledging that VA medical opinions on file 
supported a finding that two of the veteran's service-
connected disorders, post-traumatic stress disorder (PTSD) 
and right eye traumatic cataract, did not prevent him from 
following a substantially gainful occupation, found that the 
medical opinions obtained from these respective examiners 
were considered "individually, rather than in combination, 
as to whether they preclude employability."  See page three 
of joint motion.   The joint motion went on to state that the 
inability to follow a substantially gainful occupation in 
order to warrant TDIU is based on "all" of the appellant's 
service-connected disabilities."  Id.  The parties also 
agreed that the Board "should bear in mind that that there 
are insufficient reasons or bases provided where the Board 
merely alludes to education and occupational history and 
neglects to relate these factors to an appellant's 
disabilities and conclude that some form of employment is 
available."  See page three of joint motion.  

Finally, the joint motion, at pages three and four, found 
that "[i]n the event the Board determines that the existing 
evidence is insufficient to render an informed decision as to 
the effect of all [a]ppellant's service-connected 
disabilities upon his ability to secure or follow a 
substantially gainful occupation, it should seek any 
additional information in order to determine whether 
[a]appellant is entitled to TDIU."  

As noted by the Board as part of its May 2007 decision, the 
veteran is service connected for PTSD evaluated as 70 percent 
disabling, right eye traumatic cataract evaluated as 30 
percent disabling, tinnitus evaluated as 10 percent 
disabling, and hearing loss evaluated as noncompensable.  The 
combined evaluation is 80 percent.  The Board also noted that 
the PhD who conducted the November 2004 VA PTSD examination 
supplied an addendum report in February 2005.  As part of the 
addendum she opined that, while some symptoms had worsened 
since the veteran was afforded a VA PTSD examination in April 
2004, they did not produce a significantly greater level of 
impairment.  She added that based on my examination "I did 
not think his PTSD symptoms caused him to be completely 
unemployable."  As also indicated during a November 2004 VA 
eye examination, the examiner commented that the veteran's 
service-connected right eye traumatic cataract "would not 
impact on the veteran's physical and sedentary employment."  


The Board is mindful that an October 2007 Individual 
Unemployability Assessment report, completed by a private 
vocational counselor, was added to the record subsequent to 
the Board's May 2007 decision.  Essentially, this report 
notes that the providing counselor opined that the veteran's 
service-connected "emotional disability" [PTSD] renders him 
completely unable to sustain competitive employment."  
(emphasis added).  He added that the service-connected 
emotional symptoms "point to total inability to perform 
sustained, gainful work."  This opinion is in conflict with 
the medical opinion of the VA PhD in the February 2005 
addendum addressed above.  This matter must be remanded for a 
medical opinion that will assist to rectify the competing 
medical evidence of record.

On remand, the RO should schedule the appellant for 
appropriate examinations so that each of the veteran's four 
service-connected disorders - PTSD, right eye traumatic 
cataract, tinnitus, and hearing loss - can be evaluated, and, 
in so doing, enable the respective examiners to provide 
opinions as to whether or not the disorder causes the veteran 
to be unemployable.  In so doing, these opinion examiners 
need to consider the veteran's educational and occupational 
background.  

Also pursuant to this remand, the veteran should be afforded 
a social and industrial survey to assess his employment 
history and day-to-day functional impairment caused by all of 
the service-connected disorders.

Therefore, the appeal is REMANDED for the following:

1.  The RO must send the appellant 
complete notification of the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  This notice must contain a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should also be notified of the 
recent decision (and pertinent included 
findings) issued by the Court in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history, 
educational background, and day-to-day 
functioning.  The claims folder should be 
made available to the examiner.  The 
report should include a full account of 
the veteran's occupational and 
educational history since service.  A 
written copy of the report should be 
associated with the veteran's claims 
file.

3.  The veteran should also be scheduled 
for a VA medical examination or 
examinations, to be conducted by a 
qualified physician, to ascertain whether 
one or more of his service-connected 
disabilities (PTSD, right eye traumatic 
cataract, tinnitus, and hearing loss) 
have made the veteran incapable of 
sustaining regular substantially gainful 
employment.  The supplied opinion must 
contemplate the veteran's education and 
occupational history.  In forming the 
opinion, the examiner should disregard 
both the age and the nonservice- 
connected disabilities of the veteran.

In arriving at the requested opinion 
concerning the veteran's unemployability, 
the examining physician should also 
specifically consider and expressly 
comment on the findings/opinions 
expressed by the VA PhD as part of her 
February 2005 addendum, the VA Doctor of 
Optometry who conducted the November 2004 
eye examination, and the private 
vocational counselor who supplied the 
October 2007 Individual Unemployability 
Assessment report.  

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner(s) for 
review.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the survey and examination(s) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned survey or 
examination(s), documentation should be 
obtained which shows that notice 
scheduling these were sent to the last 
known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

	(CONTINUED ON NEXT PAGE)




The purpose of this remand is to comply with the mandates of 
the Court's October 2007 Order.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

